Citation Nr: 0606348	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-12 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for left nephrectomy, 
to include as due to chemical exposure in service.  

2.  Entitlement to service connection for aldosteronoma, to 
include as due to chemical exposure in service.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to aldosteronoma.  






REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to September 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in January 2003.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  




REMAND

The veteran contends that her left nephrectomy, 
aldosteronoma, and hypertension are related to chemical 
exposure in service.  

August 1976 service medical records indicate that the veteran 
had recurrent sinusitis and shortness of breath since she 
began working with chemicals in April 1976.  After not 
working with the chemicals, there was improvement in her 
symptoms.  The diagnosis was that of probable allergic 
sinusitis.  

A September 1976 service record notes that the veteran began 
having symptoms of recurrent sinusitis and shortness of 
breath in April 1976.  On each occasion, the veteran was able 
to relate the onset of symptoms to exposure to chemicals, 
which included Sevin, Malathion, and other insecticides.  

It was noted that in late August 1976, the veteran was no 
longer assigned to duty that included contact with spray 
chemicals, and since then, she had no more problems with 
sinusitis and shortness of breath.  

In February 2004, the veteran submitted Internet articles 
that discussed the effects of the chemical Malathion on human 
health.  One article, taken from the Journal of the American 
Medical Association, Vol. 250, No. 18, Nov. 11, 1983, 
indicated that there was a possible causal relationship 
between the overt renal insufficiency with massive 
proteinuria that an individual suffered, and his exposure to 
Malathion, three weeks prior.  

Additionally, on review of the veteran's claims file and 
service medical records, the Board notes that prior to 
service and throughout service, the veteran was seen for 
evaluation of recurrent urinary tract infections.  

Medical records from December 1966 and January 1967 indicate 
that the veteran (at 10 years of age), was treated for acute 
cystitis.  The impressions were acute cystitis and chronic 
urinary tract infection.  

Service medical records from August 1978 show that an 
intravenous pyelogram (IVP) and a cystoscopy were conducted, 
and the impression was recurrent cystitis, possible "small 
bladder capacity," and normal IVP and cystoscopic 
evaluation.  

The August 1978 separation examination indicates that the 
veteran had a history of frequent urination and blood in the 
urine, with a normal IVP and cystoscopy in August 1978.  The 
diagnosis was that of small bladder capacity.  

In September 1990, the veteran was diagnosed with left 
aldosteronoma, and underwent a left adrenalectomy.  

In April 1997, the veteran was diagnosed with left 
nonfunctioning kidney and uncontrolled hypertension, and 
underwent a left simple nephrectomy.  

In light of the evidence, the Board is of the opinion that an 
examination by a kidney disease specialist is warranted, to 
determine the nature, severity, and etiology of the 
nephrectomy, aldosteronoma, and hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined by a kidney 
disease specialist to determine the 
nature, severity, and etiology of the 
left nephrectomy, aldosteronoma, and 
hypertension.  The claims folder and the 
REMAND order should be made available to 
the examiner for review in conjunction 
with the examination.  All specialized 
tests deemed necessary should be 
performed.  A complete rationale for any 
opinion expressed should be included in 
the report.  

(a)   The examiner is to indicate 
whether the veteran has current 
disabilities related to the left 
nephrectomy and 
aldosteronoma/adrenalectomy diagnosed in 
1997 and 1990, respectively; and if so, 
the examiner should indicate what the 
severity of those disabilities is.  

(b)  The examiner is also to indicate 
whether the veteran has a current 
diagnosis of hypertension, and the 
etiology of that hypertension.  

(c)  The examiner is to indicate whether 
it is as likely as not (a 50 percent or 
greater likelihood) that the left 
nephrectomy (performed in 1997) and the 
aldosteronoma/adrenalectomy (performed 
in 1990) are etiologically related to 
the cystitis and urinary tract 
infections diagnosed prior to service 
(December 1966 and January 1967) and in 
service (as noted on the August 1978 
record).  

(d)  If it is determined that the left 
nephrectomy (performed in 1997) and the 
aldosteronoma/adrenalectomy (performed 
in 1990) are related to the conditions 
that preexisted service (cystitis and 
urinary tract infections diagnosed in 
December 1966 and January 1967), is it 
as likely as not that such conditions 
underwent a chronic increase in severity 
during service beyond the diseases' 
natural progression?  

(e)  The examiner is to indicate whether 
it is as likely as not (a 50 percent or 
greater likelihood) that the left 
nephrectomy (performed in 1997) and the 
aldosteronoma/adrenalectomy (performed 
in 1990) are etiologically related to 
the in-service exposure to chemicals, to 
include Malathion, from April to August 
1976.  

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, she should be provided with a 
supplemental statement of the case (SSOC) 
and an opportunity to respond.

Thereafter, if indicated, the case should be returned to 
the Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

